1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     STACY HADDEN,                                       Case No. 2:17-cv-02817-MMD-GWF

7                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                           REPORT AND RECOMMENDATION
8                                                            OF MAGISTRATE JUDGE
      CORRECTIONS CORPORATION OF                               GEORGE FOLEY JR.
9     AMERICA,

10                                 Defendant.

11

12          Before the Court is the Report and Recommendation of United States Magistrate

13   Judge George Foley, Jr. (ECF No. 20) (“R&R”) regarding Plaintiff Stacy Hadden’s second

14   amended complaint (“SAC”). Plaintiff had until July 22, 2019, to file an objection. (Id.) To

15   date, Plaintiff has not filed an objection to the R&R and it appears Plaintiff has relocated

16   without providing the Court with an updated address (ECF Nos. 19, 21). The Court accepts

17   and adopts the R&R in full.

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   timely objects to a magistrate judge’s report and recommendation, then the court is

21   required to “make a de novo determination of those portions of the [report and

22   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

23   to object, however, the court is not required to conduct “any review at all . . . of any issue

24   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed,

25   the Ninth Circuit has recognized that a district court is not required to review a magistrate

26   judge’s report and recommendation where no objections have been filed. See United

27   States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

28   employed by the district court when reviewing a report and recommendation to which no
1    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

2    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

3    district courts are not required to review “any issue that is not the subject of an objection.”).

4    Thus, if there is no objection to a magistrate judge’s recommendation, then the court may

5    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at 1226

6    (accepting, without review, a magistrate judge’s recommendation to which no objection

7    was filed).

8               This Court finds it appropriate to engage in a de novo review to determine whether

9    to adopt Judge Foley Jr.’s R&R. The Court finds good cause to accept and adopt the R&R

10   in full.

11              In the R&R, Judge Foley Jr. recommends that the Court dismiss Plaintiff’s SAC for

12   failure to comply with the Court’s prior orders and failure to prosecute this case. (ECF No.

13   20.) The R&R also explains that Plaintiff’s failure to immediately notify the Court of any

14   change of address qualifies for dismissal under Local Rule IA 3-1. (Id. at 2.) Based on this

15   record, the Court accepts and adopts Judge Foley Jr.’s recommendation that this action

16   be dismissed. See, e.g., Thompson v. Hous. Auth. of City of L. A., 782 F.2d 829, 831 (9th

17   Cir. 1986) (recognizing that district courts have the inherent power to control their dockets

18   and “[i]n the exercise of that power, they may impose sanctions including, where

19   appropriate . . . dismissal” of a case); Malone v. U.S. Postal Serv., 833 F.2d 128, 130 (9th

20   Cir. 1987) (dismissing case for failure to comply with court order); Link v. Wabash R. Co.,

21   370 U.S. 633 (1962) (“[W]hen circumstances make such action appropriate, a

22   District Court may dismiss a complaint for failure to prosecute even without affording

23   notice of its intention to do so or providing an adversary hearing before acting.”).

24              It is therefore ordered, adjudged and decreed that the Report and Recommendation

25   of Magistrate Judge George Foley Jr. (ECF No. 20) is accepted and adopted in its entirety.

26              It is further ordered that this action is dismissed.

27   ///

28   ///

                                                        2
1    The Clerk of Court is directed to enter judgment accordingly and close this case.

2    DATED THIS 30th day of July 2019.

3
                                              MIRANDA M. DU
4                                             UNITED STATES DISTRICT JUDGE

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
